                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

KENNETH W. CHATMAN,                        )
   Plaintiff,                              )
                                           )
v.                                         )   CIVIL ACTION NO. 1:18-00475-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Kenneth W. Chatman brought this action under 42 U.S.C. § 405(g)

seeking judicial review of a final decision of the Defendant Commissioner of Social

Security (“the Commissioner”) denying his application for a period of disability and

disability insurance benefits (“DIB”) under Title II of the Social Security Act, 42

U.S.C. § 401, et seq.2   Upon consideration of the parties’ briefs (Docs. 10, 11) and

those portions of the administrative record (Doc. 9) (hereinafter cited as “(R. [page

number(s) in lower-right corner of transcript])”) relevant to the issues raised, and

1 Having been sworn in on June 17, 2019, Commissioner of Social Security Andrew
M. Saul, as successor to Acting Commissioner Nancy A. Berryhill, is automatically
substituted as the Defendant in this action under Federal Rule of Civil Procedure
25(d).         (See          https://www.ssa.gov/agency/commissioner.html          &
https://blog.ssa.gov/social-security-welcomes-its-new-commissioner (last visited Feb.
4, 2020). This change does not affect the pendency of this action. See 42 U.S.C. §
405(g) (“Any action instituted in accordance with this subsection shall survive
notwithstanding any change in the person occupying the office of Commissioner of
Social Security or any vacancy in such office.”). The Clerk of Court is DIRECTED
to update the docket heading accordingly.

2“Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137,
140 (1987) (citing 42 U.S.C. § 423(a)(1)(D) (1982 ed., Supp. III)).
with the benefit of oral argument, the Court finds that the Commissioner’s final

decision is due to be AFFIRMED.3

                          I.     Procedural Background

      Chatman filed the subject application for a period of disability and DIB with

the Social Security Administration (“SSA”) on April 4, 2016. After it was initially

denied, Chatman requested a hearing before an Administrative Law Judge (“ALJ”)

with the SSA’s Office of Disability Adjudication and Review. A hearing was held on

November 7, 2017, and on March 14, 2018, the ALJ issued an unfavorable decision

on Chatman’s application, finding him not disabled under the Social Security Act

and thus not entitled to benefits. (See R. 7 – 24).

      The Commissioner’s decision on Chatman’s application became final when

the Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on September 25, 2018.         (R. 1 – 5).

Chatman subsequently brought this action under § 405(g) for judicial review of the

Commissioner’s final decision. See 42 U.S.C. § 405(g) (“Any individual, after any

final decision of the Commissioner of Social Security made after a hearing to which

he was a party, irrespective of the amount in controversy, may obtain a review of

such decision by a civil action commenced within sixty days after the mailing to him

of notice of such decision or within such further time as the Commissioner of Social

Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262


3 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 14, 16).
(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). In reviewing the Commissioner’s factual findings, the

Court “ ‘may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))).            “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings
made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).4

       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.



4 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).5



5 Nevertheless, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). Additionally, the Eleventh Circuit Court of Appeals,
whose review of Social Security appeals “is the same as that of the district court[,]”
Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems
waived claims of error not fairly raised in the district court. See Stewart v. Dep’t of
Health & Human Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general
principle, [the court of appeals] will not address an argument that has not been
raised in the district court…Because Stewart did not present any of his assertions
in the district court, we decline to consider them on appeal.” (applying rule in
      Moreover, the “substantial evidence” “standard of review applies only to

findings   of   fact.   No   similar   presumption     of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the



appeal of judicial review under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d
at 1161 (same); Hunter v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir.
2016) (per curiam) (unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x
767, 769 (11th Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not
consider arguments that have not been fairly presented to a respective agency or to
the district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating
as waived a challenge to the administrative law judge’s reliance on the testimony of
a vocational expert that was ‘not raise[d] . . . before the administrative agency or
the district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices
& Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990)
(“[I]f a party hopes to preserve a claim, argument, theory, or defense for appeal, she
must first clearly present it to the district court, that is, in such a way as to afford
the district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190
F.3d 1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in
Social Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073
(11th Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the
issue of whether the ALJ adequately considered her testimony regarding the side
effects of her pain medication because her initial brief simply mentions the issue
without providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d
1275, 1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”).
Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).           This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260     (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).         However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

         Eligibility for DIB … requires that the claimant be disabled. 42 U.S.C.
         §[] 423(a)(1)(E) … A claimant is disabled if she is unable “to engage in
         any substantial gainful activity by reason of a medically determinable
         physical or mental impairment ... which has lasted or can be expected
         to last for a continuous period of not less than 12 months.” 42 U.S.C.
         §[] 423(d)(1)(A)…

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per
curiam) (unpublished).6

       The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).7

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).    “These factors must be considered both singly and in


6In this Circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).

7 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).     Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.   In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).
      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Chatman met the applicable insured

status requirements through December 31, 2020, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of January 4,

2016. (R. 12 – 13). 8 At Step Two, the ALJ determined that Chatman had the

following severe impairments: degenerative disc disease of the lumbar and cervical

spine; sacroiliitis; osteoarthritis of bilateral hips; status post gastrointestinal bleed

from ulcer; gastroesophageal reflux disease; anemia; coronary artery disease;

hypertension; and anxiety disorder. (R. 13). At Step Three, the ALJ found that

Chatman did not have an impairment or combination of impairments that met or

equaled the severity of a specified impairment in Appendix 1 of the Listing of


8 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured.” Moore v. Barnhart,
405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam) (citing 42 U.S.C. § 423(a)(1)(A)
(2005)).
Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (R. 13 – 16).

        At Step Four,9 the ALJ determined that Chatman had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b)[10] except:

he can only stand and walk for four hours and sit no more than six hours in an



9   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
        404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
        relevant work, the ALJ moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
        is, the ALJ must determine if the claimant is limited to a particular
        work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
        claimant’s RFC and determines that the claimant cannot return to her
        prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

10 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. See also 20 C.F.R. § 404.1567.
eight-hour workday; he would need to occasionally change positions throughout the

workday for relief of postural discomfort (as ‘occasionally’ is normally vocationally

defined); he can never climb ladders, ropes, or scaffolds, crouch, kneel, or crawl; he

could occasionally climb ramps and stairs, balance and stoop; he should avoid work

at unprotected heights and around hazardous machinery, avoid concentrated

exposure to temperature extremes, and avoid use of vibratory tools; he can

understand, remember, apply, and carry out simple, repetitive instructions, and he

can consistently persist at that level of complexity for eight hours a day, five days of

week; and, he would be able to adapt to routine changes in the work setting.” (R. 16

– 22).

         Based on the RFC and the testimony of a vocational expert, 11 the ALJ

determined that Chatman was unable to perform any past relevant work. (R. 22).

At Step Five, after considering additional testimony from the vocational expert, the

ALJ found that there exist a significant number of other jobs in the national

economy that Chatman could perform given his RFC, age, education, and work

experience. (R. 22 – 23). Thus, the ALJ found that Chatman was not under a

disability as defined by Social Security Act during the relevant adjudicatory period.

(R. 23 – 24).




11“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.
                                    IV.   Analysis

         Chatman argues that the ALJ reversibly erred by failing to give controlling

weight to the medical opinion of his treating physicians, Dr. Herbert Allen and Dr.

F. Martin Lester, and by instead giving greater weight to the opinion of a non-

examining state agency reviewing physician. The undersigned finds no reversible

error.

         “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant's] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant's] physical or mental restrictions.’ ”      Winschel, 631 F.3d at 1178-79

(quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)).      “There are three tiers of

medical opinion sources: (1) treating physicians; (2) nontreating, examining

physicians; and (3) nontreating, nonexamining physicians.” Himes v. Comm'r of

Soc. Sec., 585 F. App'x 758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing

20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions,

the ALJ must consider a number of factors in determining how much weight to give

to each medical opinion, including (1) whether the physician has examined the

claimant; (2) the length, nature, and extent of a treating physician's relationship

with the claimant; (3) the medical evidence and explanation supporting the

physician’s opinion; (4) how consistent the physician’s opinion is with the record as

a whole; and (5) the physician’s specialization.        These factors apply to both
examining and non-examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586

F. App'x 521, 523 (11th Cir. 2014) (per curiam) (unpublished) (internal citations

and quotation marks omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) &

(e)). “These factors must be considered both singly and in combination. Presence or

absence of a single factor is not, in itself, conclusive.” Bloodsworth, 703 F.2d at

1240 (citation omitted). While “the ALJ is not required to explicitly address each of

those factors[,]” Lawton v. Comm'r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir.

2011) (per curiam) (unpublished), “the ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor.” Winschel, 631 F.3d at

1179.

        “A ‘treating source’ (i.e., a treating physician) is a claimant's ‘own physician,

psychologist, or other acceptable medical source who provides[ ], or has provided[ ],[

the claimant] with medical treatment or evaluation and who has, or has had, an

ongoing treatment relationship with [the claimant].’ ” Nyberg v. Comm'r of Soc.

Sec., 179 F. App’x. 589, 591 (11th Cir. 2006) (per curiam) (unpublished) (quoting 20

C.F.R. § 404.1502). “The opinion of a treating physician…‘must be given substantial

or considerable weight unless “good cause” is shown to the contrary.’ ” Phillips, 357

F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). “Good cause exists ‘when the: (1)

treating physician's opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician's opinion was conclusory or

inconsistent with the doctor’s own medical records.’ With good cause, an ALJ may

disregard a treating physician’s opinion, but he ‘must clearly articulate [the]
reasons’ for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at

1240-41) (internal citation omitted). Failure to clearly articulate the reasons for

giving less weight to the opinion of a treating physician “constitutes reversible

error.” Lewis, 125 F.3d at 1440. “But if an ALJ articulates specific reasons for

declining to give the opinion of a treating physician controlling weight, and those

reasons are supported by substantial evidence, there is no reversible error.”

Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir. 2017) (per curiam)

(unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens v. Soc. Sec. Admin.,

Comm'r, 718 F. App'x 841, 844 (11th Cir. 2017) (per curiam) (unpublished).

      “The opinions of nonexamining, reviewing physicians, … when contrary to

those of the examining physicians, are entitled to little weight, and standing alone

do not constitute substantial evidence.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th

Cir. 1987) (per curiam). As such, “[t]he good cause required before the treating

physicians' opinions may be accorded little weight is not provided by the report of a

nonexamining physician where it contradicts the report of the treating physician.”

Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988). See also Coley v. Comm'r of

Soc. Sec., 771 F. App'x 913, 917 (11th Cir. 2019) (per curiam) (“The opinion of a non-

examining physician does not constitute the good cause needed to reject a treating

physician’s opinion.” (citing Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir.

1985) (per curiam) (“The report of Dr. Cobb, the nonexamining physician, could not

provide ‘good cause,’ since we have held that the opinion of a nonexamining

physician is entitled to little weight if it is contrary to the opinion of the claimant's
treating physician.”)). “Of course, the ALJ may reject any medical opinion if the

evidence supports a contrary finding.” Sharfarz, 825 F.2d at 280. “Thus, ‘[i]f an

ALJ has shown good cause to reject the opinion of a treating or examining

physician, the ALJ may then properly rely on the opinion of a non-examining

medical source if it is consistent with the objective evidence of record.’ ” Smith v.

Berryhill, No. CV 1:17-00516-N, 2018 WL 5624267, at *7 (S.D. Ala. Oct. 30, 2018)

(Nelson, M.J.) (quoting Ethridge v. Berryhill, No. 1:16CV788-WC, 2017 WL

4780619, at *5 (M.D. Ala. Oct. 23, 2017) (Capel, M.J.) (citing cases)).12 See also



12 Compare Sharfarz, 825 F.2d at 280-81 (“As we have observed, the only medical
opinions that support the finding that appellant can do medium work are those of
the nonexamining, nontreating physicians. The opinions of all of the treating and
examining physicians support the contrary finding. The ALJ provided no cause for
not according those latter opinions substantial or considerable weight. Thus, his
finding that appellant could return to his prior work was not supported by
substantial evidence. The case must be remanded to enable the Secretary to
reevaluate the medical evidence in accordance with the law.”), with Forsyth v.
Comm'r of Soc. Sec., 503 F. App’x 892, 893 (11th Cir. 2013) (per curiam)
(unpublished) (“[T]here is substantial evidence supporting the ALJ's conclusion that
there was good cause to afford more weight to the opinion of Dr. Goren, a
nonexamining board-certified neurologist, than to the opinions of Dr. Vernacchio
and Dr. Kantor, who were Forsyth's treating physicians ... [Thus], the ALJ did not
err by giving more credence to Goren's conclusions than to those of Vernacchio and
Kantor.”); Jarrett v. Comm'r of Soc. Sec., 422 F. App’x 869, 872-74 (11th Cir. 2011)
(per curiam) (unpublished) (holding that ALJ did not err in crediting the opinions of
non-examining physicians where their opinions were supported by the record and
good cause existed for giving little weight to the treating physician's opinion);
Flowers v. Comm'r of Soc. Sec., 441 F. App’x 735, 743 (11th Cir. 2011) (per curiam)
(unpublished) (“[B]ecause the ALJ articulated good cause for discounting the
opinions of Flowers's treating and examining doctors and because the consulting
doctor's opinion was consistent with the medical record, including the treating and
examining doctors's [sic] own clinical findings, the ALJ did not err in giving more
weight to the consulting doctor's opinion.”); and Osborn v. Barnhart, 194 F. App’x
654, 668 (11th Cir. 2006) (per curiam) (unpublished) (“Osborn's medical records
reveal only diagnoses, not reasoned and medically-supported opinions detailing
Osborn's work limitations or limited functions, and, therefore, substantial evidence
Social Security Ruling (SSR) 96-6p, 1996 WL 374180, at *3 (July 2, 1996) (“In

appropriate circumstances, opinions from State agency medical and psychological

consultants and other program physicians and psychologists may be entitled to

greater weight than the opinions of treating or examining sources. For example, the

opinion of a State agency medical or psychological consultant or other program

physician or psychologist may be entitled to greater weight than a treating source s

medical opinion if the State agency medical or phychological [sic] consultant's

opinion is based on a review of a complete case record that includes a medical report

from a specialist in the individual's particular impairment which provides more

detailed and comprehensive information than what was available to the individual's

treating source.”).13

      The ALJ noted that neither Dr. Allen nor Dr. Lester’s opinion provided any

specific functional limitations, instead providing only general statements that

Chatman was unable to work. (See R. 20 – 21). Chatman does not seriously contest

that finding, and a “statement by a medical source that [a claimant is] ‘disabled’ or

‘unable to work’ does not mean that [the Commissioner] will determine that [the

claimant is] disabled.” 20 C.F.R. § 404.1527(d)(1). Indeed, as the ALJ correctly

noted, such statements “are not medical opinions, … but are, instead, opinions on



supported the ALJ's decision to give minimal weight to [the treating physician]'s
opinion and more weight to the state agency's evaluation.”).

13On January 18, 2017, the SSA substantially revised the regulations governing
how the Commissioner considers medical opinions. However, those revisions apply
only to claims filed on or after March 27, 2017, and are therefore inapplicable to
Chatman’s present application. See 20 C.F.R. § 404.1520c.
issues reserved to the Commissioner because they are administrative findings that

are dispositive of a case; i.e., that would direct the determination or decision of

disability.” Id. § 404.1527(d). That such a statement might come from a treating

source is immaterial, as the Commissioner “will not give any special significance to

the source of an opinion on issues reserved to the Commissioner…”                Id. §

404.1527(d)(3). See also Coley, 771 F. App'x at 917 (“Opinions on issues such as

whether the claimant is disabled and the claimant’s RFC are not medical opinions

and are reserved to the Commissioner. 20 C.F.R. § 416.927(d). Opinions on issues

reserved to the Commissioner, even when offered by a treating source, are not

entitled to any special significance. Id. § 416.927(d)(3).”); Pate v. Comm'r, Soc. Sec.

Admin., 678 F. App'x 833, 835 (11th Cir. 2017) (per curiam) (unpublished) (“Pate

also argues that the ALJ improperly substituted her opinion for that of Dr. Tippets

by holding that the issue of whether the claimant is disabled is reserved for the

Commissioner. This argument is also meritless because, by law, that determination

is reserved to the Commissioner, and no special significance is given to an opinion

on issues reserved to the Commissioner. See 20 C.F.R. § 404.1527(d).”); SSR 96-5p,

1996 WL 374183, at *2 (S.S.A. July 2, 1996) (“[T]reating source opinions on issues

that are reserved to the Commissioner are never entitled to controlling weight or

special significance. Giving controlling weight to such opinions would, in effect,

confer upon the treating source the authority to make the determination or decision

about whether an individual is under a disability, and thus would be an abdication

of the Commissioner's statutory responsibility to determine whether an individual
is disabled.”). Because Dr. Allen and Dr. Lester did not provide “medical opinions,”

but instead opined only on issues reserved to the Commissioner, their opinions were

not entitled to any special significance, and the ALJ committed no error in

assigning them little weight.14 M

      The ALJ instead gave “some weight” to the opinion of non-examining state

agency reviewing physician Dr. Samuel Williams provided in Administrative

Exhibit 2A. Noting that “Dr. Williams’ opinion suggests that [Chatman] is capable

of the full range of light work,” the ALJ found the opinion’s “lifting, carrying,

sitting, postural, and environmental limitations [were] generally consistent with the

evidence as a whole[,]” but also found that “[e]vidence received at the hearing level



14 Chatman conclusorily suggests that the ALJ should have sought clarification
from the treating physicians, or was required to “order a consultative examination”
if she chose to reject their opinions. (Doc. 10, PageID.626). However, an ALJ is only
required to do so if the evidence is otherwise insufficient to make an informed
decision. See Ingram, 496 F.3d at 1269 (“The administrative law judge has a duty
to develop the record where appropriate but is not required to order a consultative
examination as long as the record contains sufficient evidence for the
administrative law judge to make an informed decision.”); SSR 96-5p, 1996 WL
374183, at *2 (“[O]ur rules provide that adjudicators must always carefully consider
medical source opinions about any issue, including opinions about issues that are
reserved to the Commissioner. For treating sources, the rules also require that we
make every reasonable effort to recontact such sources for clarification when they
provide opinions on issues reserved to the Commissioner and the bases for such
opinions are not clear to us…If the case record contains an opinion from a medical
source on an issue reserved to the Commissioner, the adjudicator must evaluate all
the evidence in the case record to determine the extent to which the opinion is
supported by the record.”); Couch v. Astrue, 267 F. App'x 853, 855 (11th Cir. 2008)
(per curiam) (unpublished) (“Medical sources should be recontacted when the
evidence received from that source is inadequate to determine whether the claimant
is disabled.”). The ALJ’s decision indicates that she considered the treating
physicians’ opinions in conjunction with their objective treating notes and the other
evidence of record, and Chatman offers no persuasive argument that the record
evidence was not sufficient to allow an informed decision by the ALJ.
supports greater limitations in standing and walking, as well as more than minimal

mental limitations.”   (R. 21).   While the general rule is that a non-examiner’s

opinion is not entitled to much weight if contrary to an examining physician’s

opinion, that rule does not apply here because, as explained, the treating

physicians’ opinions did not constitute “medical opinions” under the SSA

regulations.

      However, the ALJ erroneously attributed all portions of Exhibit 2A to Dr.

Williams. While Dr. Williams did sign the “Psychiatric Review Technique” portion

of that exhibit (R. 77 – 78), the physical RFC that the ALJ appears to have found

mostly “consistent with the evidence as a whole” was prepared by an “SDM,” or

“single decision maker.” (See R. 80 – 82). “[T]he ‘SDM’ designation connotes no

medical credentials[;]” thus, an SDM is “not an acceptable medical source.” Siverio

v. Comm'r of Soc. Sec., 461 F. App'x 869, 871–72 (11th Cir. 2012) (per curiam)

(unpublished) (citing 20 C.F.R. § 404.906(a), (b)(2)). “Indeed, the SSA’s Program

Operations Manual System (‘POMS’) explicitly distinguishes RFC assessments

produced by an SDM from those produced by a medical consultant, and states that’

SDM-completed forms are not opinion evidence at the appeals level.’ ” Id. (citing

POMS § DI 24510.050).      As such, an SDM's decision is not a medical opinion

entitled to any weight. See Cooper v. Comm'r of Soc. Sec., 521 F. App’x 803, 807

(11th Cir. 2013) (per curiam) (unpublished) (“[A]s Cooper correctly notes, the ALJ

mistakenly referred to the SDM as a doctor and should not have given any weight to

her opinion because she was merely an SDM ...”).
      Nevertheless, “an error is harmless if it does not affect the Commissioner's

ultimate decision.” Burgos v. Acting Comm'r of Soc. Sec., 705 F. App’x 794, 801

(11th Cir. 2017) (per curiam) (unpublished) (citing Diorio v. Heckler, 721 F.2d 726,

728 (11th Cir. 1983)). In Siverio, the Eleventh Circuit held that the ALJ’s mistaken

reliance on an SDM’s decision as a medical opinion was not harmless because the

ALJ “gave [the SDM]’s RFC assessment ‘significant weight[,]’ ” and “[t]he remaining

record evidence d[id] not provide substantial evidence for the finding that [the

claimant] was capable of performing medium work.”                 461 F. App'x at 872

(alterations added). On the other hand, in Cooper, the Eleventh Circuit held that,

“[a]lthough … the ALJ mistakenly referred to the SDM as a doctor and should not

have given any weight to her opinion because she was merely an SDM, any error in

this regard was harmless because the ALJ stated that he considered all of the

evidence in the record, which also included opinions by Cooper's treating physician

and the non-examining physician, both of whom were medical doctors and there is

nothing to indicate that the opinion of the SDM was anything more than cumulative

of other evidence, let alone dispositive.” 521 F. App'x at 807.

      The situation here is more analogous to that in Cooper. Here, the ALJ’s

decision adequately reflects that she considered Exhibit 2A, including those parts

prepared by the SDM, in conjunction with the other evidence of record, as evidenced

by the ALJ’s finding many of the physical limitations proposed by the SDM to be

“generally consistent with the record as a whole[,]” but that the SDM’s “limitations

in standing and walking” were milder than what other record evidence suggested.
(R. 21). Thus, rather than adopt the SDM’s finding that Chatman could perform “a

full range of light work,” the ALJ gave Exhibit 2A only “some weight,” and the RFC

limited Chatman to a reduced range of light work. The ALJ’s decision reflects a

thorough consideration of the objective record medical evidence, Chatman does not

challenge the ALJ’s consideration of that other evidence, “and there is nothing to

indicate that the opinion of the SDM was anything more than cumulative of other

evidence, let alone dispositive.” Cooper, 521 F. App'x at 807.

      Chatman’s assertion that the ALJ “substituted her own medical opinion” in

formulating the RFC is meritless. (See Doc. 10, PageID.626). While the Social

Security regulations require ALJs to consider all medical opinions in the record

when making a disability determination, see 20 C.F.R. § 404.1527(b), “nothing in

the regulations requires the ALJ to accept at least one medical opinion before

rendering a decision—indeed, an ALJ may make a disability determination without

any medical opinion in the record.” Fox v. Colvin, No. CV 15-00190-N, 2016 WL

1588512, at *8 (S.D. Ala. Apr. 20, 2016) (Nelson, M.J.) (quotation omitted) (citing

cases). See also Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012) (“[T]here is

no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion on the functional capacity in question.”).

“The ALJ, not a physician, is charged with determining a claimant's RFC from the

medical record.” Chapo, 682 F.3d at 1288. See also 20 C.F.R. § 404.1527(d)(2)

(“Although we consider opinions from medical sources on issues such as whether

your impairment(s) meets or equals the requirements of any impairment(s) in the
Listing of Impairments in appendix 1 to subpart P of part 404 of this chapter, your

residual functional capacity (see §§ 416.945 and 416.946), or the application of

vocational factors, the final responsibility for deciding these issues is reserved to the

Commissioner.”).15

      In sum, Chatman has failed to convince the Court of any reversible error in

the ALJ’s decision.    Accordingly, the Court finds that the Commissioner’s final

decision denying Chatman’s application is due to be AFFIRMED.

                                  V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Chatman’s April 4, 2016 application for a

period of disability and DIB is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 5th day of February 2020.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE




15 Misleadingly claiming it was “opined” by the “Eleventh Circuit” (Doc. 10,
PageID.626), Chatman cites Coleman v. Barnhart, 264 F. Supp. 2d 1007 (S.D. Ala.
2003), to claim otherwise. However, Coleman is part of a line of non-binding
decisions issued by this Court that have since been disavowed by multiple judges of
this Court for that particular proposition, including the undersigned. See Williams
v. Berryhill, Civil Action No. 17-00346-N, 2018 WL 3236052, at *6 n.9 (S.D. Ala.
July 2, 2018) (Nelson, M.J.) (citing cases).
